Citation Nr: 1120939	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty service from January 2005 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for migraines.  In March 2011 the Veteran testified before the Board at hearing held at the RO. 


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's migraine headaches were incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that her current migraine headaches had their onset during her tour of duty in Afghanistan from January 2005 to May 2006.  The Veteran reported being treated for headaches during that period of service.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The service personnel records show that the Veteran served in Afghanistan from April 2005 to April 2006.  She was awarded the Combat Action Badge.  The service medical records for the Veteran's period of service from January 2005 to May 2006 are unavailable.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's migraine headaches had their onset in service.  Initially, the Board must assess the Veteran's competence and credibility to assert that the migraine headaches had onset in service.  A Veteran is competent to testify to factual matters of which she had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  Here the Board finds that the Veteran is credible and competent to report that she had headaches in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After service, a VA clinical treatment note in May 2007 recorded the Veteran's complaints of headaches.  She reported daily headaches ongoing for one and half years serving in Afghanistan.  She stated that the headaches were at times debilitating in nature.  She described sensitivity to lights and sounds, and occasional blurring of vision.  She reported a history of treatment for headaches at an Urgent Care Facility.  The assessment was chronic headaches.  A November 2007 treatment note shows a diagnosis of migraine headaches.  She was being treated with medications.  Subsequent treatment records show continued treatment for headaches.  

In support of her claim, the Veteran submitted lay statements, to include a statement from her mother to the effect that the Veteran informed her that she was suffering from recurrent headaches during service in Afghanistan.  She also submitted a lay statement from a fellow servicewoman who served with the Veteran and was her roommate from 2004 to 2005, who reported that she witnessed the Veteran suffering migraine headaches while stationed in Afghanistan.  The roommate stated that the Veteran sought treatment for migraine headaches in service.  

The Board considers the Veteran's statements regarding continuity of symptomatology since service to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, to include witness statements and medical history recorded in the post-service VA treatment records.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the fact that less than one year after discharge from service the Veteran was seen for chronic headaches ongoing for a year and a half, corroborates the Veteran's claim of a continuity of symptomatology.  That lends additional probative weight in favor of her claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for migraine headaches is warranted.  
38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for migraine headaches is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


